Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Akino (USP 9,247,333), JP63288833, Furuya (U.S. Patent Application Publication No. 2017/0134840) and Yoshino (U.S. Patent Application Publication No. 2011/0206221).  Akino teaches an impedance converter mounted on a conversion substrate and a light source mounted on a light source substrate.  However, Akino does not suggest a connection substrate or wherein the conversion substrate, the light substrate, and the connection substrate are three-dimensionally connected to one substrate unit as set forth in claim 1. JP63288833 teaches a microphone with a connector but not a connection substrate. Yoshino teaches a microphone with an impedance converter and an output circuit board with a connector but the reference does not teach the light substrate, wherein the conversion substrate, the light substrate, and the connection substrate are three-dimensionally connected to one substrate unit as set forth in claim 1. Furuya teaches a conversion substrate and a light source substrate and holding member.  However, there is not a connection substrate (the holding member is not substrate to which a signal line that transmits a signal from the impedance converter and a power line that transmits power to the light . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REGINA N HOLDER/Primary Examiner, Art Unit 2688